Citation Nr: 1116507	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a disability manifested by chest pain.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypercholesterolemia, claimed as high cholesterol and high triglyceride levels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979, and from April 1985 to April 2006.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

During the pendency of the appeal, an August 2007 rating decision granted service connection for hypertension, tinnitus and bilateral hearing loss.  Since the Veteran has not disagreed with the ratings or effective dates assigned for those disabilities, the issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's GERD was incurred in service.

2.  The Veteran does not currently have a disability manifested by chest pain.

3.  Hypercholesterolemia, claimed as high cholesterol and high triglyceride levels, is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

4.  Diabetes mellitus is not currently shown, and impaired fasting glucose is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  Hypercholesterolemia, claimed as high cholesterol and high triglyceride levels, is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2006 and rating decisions in September 2006 and August 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2007 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded VA examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).


GERD

The Veteran asserts that his GERD had its onset in service.  

The service medical records show that in May 2003 the Veteran reported epigastric pain.  The service medical records contain no complaints, findings, history, or diagnosis of GERD.  

On VA medical examination in July 2006, approximately two and a half months after the Veteran separated from service, the Veteran complained of a burning sensation ascending from the mid-abdomen to the chest.  He reported that he first noticed these symptoms in 2004, but did not seek medical treatment at the time.  A July 2006 GI series (UGIS) revealed GERD extending above carina.  The examiner diagnosed GERD.  Subsequent VA treatment records show continued treatment for and a diagnosis of GERD.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's GERD had onset in service.  Initially, the Board must assess the Veteran's competence and credibility to assert that his digestive disorder, to include GERD, had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  Here the Board finds that the Veteran is credible and competent to report that he experienced digestive problems in service, dating back to 2004.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service medical records document epigastric pain in May 2003, and only a few months after service discharge diagnostic testing revealed GERD.  While on examination the examiner failed to provide a medical opinion regarding the etiology of the Veteran's GERD, the Veteran provided a credible history of onset of symptoms in service.  The Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the fact that less than 6 months after discharge from service a UGIS revealed GERD, and the fact that GERD was suggested as a diagnosis only two and a half months following separation from service, corroborates the Veteran's claim of a continuity of symptomatology.  That lends additional probative weight in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for GERD is warranted.  38 U.S.C.A. 
§ 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chest Pain

The Veteran is seeking service connection for a disability manifested by chest pain.

The service medical records show that the Veteran incurred multiple injuries, including a chest contusion due to blunt chest trauma, in a May 2003 motor vehicle accident which was determined to be in the line of duty.  At the time, the Veteran complained of chest pain.  The remainder of the service medical records contains no complaints, findings, history, or diagnosis of any disability manifested by chest pain.  

On VA medical examination in July 2006, the Veteran complained of chest pain having onset a few months after the in-service motor vehicle accident.  He associated the pain with a burning sensation coming from his mid-abdomen and ascending to the chest.  On examination, the examiner noted no lesions in the chest, respiratory abnormalities, or abnormalities detected on palpitation and auscilation.  No diagnosis was rendered.  The examiner opined that the Veteran's complaints of chest pain were most probably related  to GERD.  This decision has already granted service connection for GERD.

In this case, the Board finds that the Veteran is credible and competent to report that he experienced chest pain since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  However, in this case, the Veteran's claim for service connection for a chest disability manifested by pain raises the question of etiology, which unlike testimony as to a separated shoulder, varicose veins, or flat feet, is not capable of direct observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007);  Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to pain in his chest, he is not competent to opine as to the etiology of or render a medical diagnosis as to his chest pain.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant).

None of the medical evidence during the period on appeal has shown any type of chest disability, other than any chest pain associated with the Veteran's GERD, for which service connection has been granted.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On VA medical examination the examiner noted no lesions in the chest, respiratory abnormalities, or abnormalities detected on palpitation and auscilation.  No diagnosis was rendered and the post-service medical evidence does not contain a diagnosis consistent with a chest disability manifested by pain.  Therefore, the Board finds no competent evidence of a chest disability since the Veteran filed his claim for service connection in May 2006.  To the extent that the Veteran has complained that his chest is painful, complaints of pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

To the extent that the VA examiner opined that the Veteran's complaints of chest pain were a manifestation of GERD, this decision grants service connection for GERD.  Accordingly, the Board cannot grant service connection for chest pain as it is a symptom of an already service-connected disability and may not be separately rated under different diagnoses.  38 C.F.R. § 4.14 (2010).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).



Diabetes Mellitus and Hypercholesterolemia

The Veteran is seeking service connection for a disability manifested by high cholesterol and diabetes mellitus.

The service medical records after 2005 note laboratory findings consistent with elevated triglyceride levels, high cholesterol, and hypertriglyceridemia, for which the Veteran medication.  The service medical records contain no complaints, findings, history, or diagnosis of diabetes mellitus.  

VA treatment notes after May 2006 show a finding of impaired fasting glucose, along with fasting glucose level of less than 126 mg/dl.  The treatment records do not contain a diagnosis of diabetes mellitus.  On VA diabetes mellitus examination in July 2006, the examiner found no evidence of diabetes mellitus.  The examiner noted that the service medical reports and post-service medical evidence recorded fasting glucose levels of less than 126 mg/dl. 

On VA medical examination in July 2006, the examiner diagnosed  hypercholesterolemia and hypertriglyceridemia.  

As an initial matter, the Board recognizes the Veteran's assertions that he has diabetes mellitus.  As a layperson, however, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a medical diagnosis.  Thus, his contentions do not constitute competent medical evidence that a diagnosis of diabetes mellitus is warranted or that he currently has the claimed disability.  The Board does not doubt the Veteran's credibility.  Nevertheless, the medical record before the Board, including a VA examination report, provides no clinical confirmation that he has diabetes mellitus.

Notwithstanding the findings of impaired fasting glucose and elevated cholesterol in service and post-service, such findings are not recognized as a disability for VA benefits purposes.  VA has found that diagnoses of hypercholesterolemia, high cholesterol and high triglycerides, and impaired fasting glucose, are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  Absent proof of a current disability, there can be no valid claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In sum, the evidence does not show a diagnosis of diabetes mellitus, and  hypercholesterolemia and impaired fasting glucose are merely laboratory findings, and not disabilities for which VA compensation benefits may be awarded.  No disability manifested by high cholesterol has been diagnosed.  Consequently, service connection for hypercholesterolemia and diabetes mellitus is not warranted.  The Board finds that the preponderance of the evidence is against the claims for service connection and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for gastroesophageal reflux disease is granted.

Service connection for a disability manifested by chest pain is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypercholesterolemia, claimed as high cholesterol and high triglyceride levels, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


